Citation Nr: 0214583	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-01 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service from November 1940 to 
November 1962.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico that denied a compensable evaluation for the 
appellant's bilateral hearing loss disability.  During the 
course of this appeal, the appellant was awarded an increase 
from zero percent to 10 percent for his bilateral hearing 
loss disability.  After this partial grant of benefits sought 
was issued the appellant did not specifically withdraw his 
appeal.  Thus the matter has been certified to the Board and 
the issue is as set out on the title page.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issue considered 
herein has been obtained by the RO.

2.  The appellant's right ear hearing loss disability is 
manifested by Level IV hearing acuity in the right ear.

3.  The appellant's left ear hearing loss disability is 
manifested by Level IV hearing acuity in the left ear.

4.  The appellant's bilateral hearing loss disability is not 
so unusual as to render application of the regular schedular 
provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
bilateral hearing loss disability have not been met on either 
a schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI 
and Table VII, 4.86, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for a rating in excess of 10 percent 
for the appellant's bilateral hearing loss disability have 
not been met.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
December 1962.  On the VA audiometric evaluation conducted in 
December 2000, pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
30
35
45
85
49
Left
30
35
40
85
48

Speech recognition ability was 86 percent in the right ear 
and 88 percent in the left ear.

These findings result in a corresponding designation of Level 
II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  Pursuant to these findings, the RO 
continued the noncompensable disability evaluation.  
Diagnostic Code 6100.

On the VA audiometric evaluation conducted in February 2002, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
35
35
50
90
53
Left
35
45
40
90
53

Speech recognition ability was 80 percent in each ear.

These findings result in a corresponding designation of Level 
IV hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.  Pursuant to these findings, the RO 
increased the noncompensable disability evaluation to 10 
percent.  Diagnostic Code 6100.

The current rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the contentions that he 
has difficulty listening to television and following a group 
conversation or a conversation in a noisy environment.  
However, the objective clinical evidence of record simply 
does not support an evaluation in excess of 10 percent for 
his bilateral hearing loss disability.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Under Diagnostic Code 6100, a 10 percent evaluation is 
assigned where hearing is at Level IV for one ear and Level 
IV for the other.  Under current regulations, a zero percent 
rating was yielded by the December 2000 VA audiometric 
examination results and a 10 percent rating was yielded by 
the January 2002 VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find 
that the preponderance of the evidence is against the 
appellant's claim for an evaluation in excess of 10 percent 
for his bilateral hearing loss disability.

Referral of the appellant's case to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation has been 
considered by both the RO and the Board.  However, under the 
facts here presented, the Board finds that such referral is 
not warranted.  The evidence and allegations in this case 
show only that the appellant's hearing impairment is 
manifested by those problems that are directly addressed by 
schedular criteria, namely, decreased auditory acuity and 
interference with speech recognition.  No evidence has been 
presented to show that his disability picture is such that it 
would produce impairment of earning capacity beyond that 
reflected in the VA rating schedule, or would affect earning 
capacity in ways not already contemplated by the schedule.

Nor has evidence been presented to show that the appellant's 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In the absence of any such evidence, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (2001).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  After review of the claims file, 
the Board finds that there has been substantial compliance 
with the notice and assistance provisions of the VCAA and its 
implementing regulations, published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The rating decisions, the 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) notified the appellant and his representative 
of the evidence necessary to substantiate the claim, the 
evidence that had been received, and the evidence to be 
provided by the claimant.  Furthermore, the RO sent the 
appellant a VCAA notification letter in May 2001.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for an 
increased disability rating for his bilateral hearing loss.  
All relevant Federal records have been obtained, including VA 
records.  The appellant was afforded two VA audiometric 
examinations.  Neither the appellant nor his representative 
has reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

